DETAILED ACTION

This Office action is a reply to the amendment filed on 7/30/2021. Claims 1, 2 and 4-10 are pending. Claim 3 has been cancelled. No claims have been withdrawn. No new claims have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101360235 (‘KR ‘235’) in view of KR 101870087 (‘KR ‘087’).
Claim 1, KR ‘235 teaches a precast wall having an integrated wall structure comprising concrete between precast panels (title, abstract), the precast wall comprising:
an outer panel 10 and an inner panel 20 spaced apart at a distance and facing each other (Fig. 1);

rail members (31a, 31b) buried in the outer panel and the inner panel, respectively (31a is in the outer panel and 31b is in the inner panel; Fig. 6a), and connected to the truss connection members (Fig. 6a),
wherein the truss connection members include horizontal members 32 spaced apart at a distance and horizontally connecting the rail members (Fig. 6a) and inclined members 33 respectively connecting the rail members in an oblique direction between one horizontal member and another horizontal member of the horizontal members (Fig. 6a); and
coupling members (35a, 35b) respectively coupled to one surface of a corresponding rail member of the rail members connected to the truss connection members, in a longitudinal direction (Figs. 5, 6a, 6a, 7a).
KR ‘235 is unclear as to whether coupling members are respectively coupled to one surface of a corresponding rail member of the rail members connected to the truss connection members, in a longitudinal direction, the coupling members comprising end portions being bent in a same direction and threads being formed on the end portions.
However, KR ‘087 teaches a precast wall having an integrated wall structure comprising concrete between precast panels (title, abstract) comprising coupling members (500; Machine Translation page 8, paragraphs 2-3; Fig. 2) respectively coupled to one surface of a corresponding rail member (110 or 210) of a plurality of rail members (110, 210) connected to truss connection members (310, 330), in a longitudinal direction (Figs. 1 and 2), wherein the coupling members comprise end 
Claim 2, KR ‘235 further teaches wherein the rail members comprise extension members extending in longitudinal directions and buried in the outer panel and the inner panel (extension members of 31a, 31b; Figs. 3a, 3b, 4a, 4b and 5) and a plurality of link members (35a, 35b) connected to the extension members (Figs. 5, 6a, 6b, 7a and 7c).
Claim 4, KR ‘235 further teaches wherein the link members have a shape (shape of 35; Figs. 5, 6a, 6b, 7a and 7c), such that each of the truss connection members is joined to one surface of a corresponding link member among the link members (Figs. 5, 6a, 6b, 7a and 7c). KR ‘235 does not teach the shape being a bent shape. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the shape of the link members such that the link members have a bent shape, such that each of the truss connection members is joined to one surface of a corresponding link member among the link members, and each of the coupling members is coupled to the corresponding link member associated with a corresponding horizontal member of the horizontal members, with the reasonable expectation of further strengthening the connection among members.

Claim 6, KR ‘235 further teaches wherein the outer panel is positioned higher than the inner panel to provide an outer wall of the wall structure (Fig. 2).
Claim 7, KR ‘235 further teaches lifting plates 36 disposed on upper free ends of the outer panel and the inner panel (Figs. 6a, 6b), such that lifting cables are connected to the lifting plates (Machine Translation [0013]), wherein a lifting plate of the lifting plates, protruding upward from the inner panel, forms a stepped portion between one portion of the lifting plate and an upper end of the inner panel (Figs. 6a, 6b).
Claim 8, KR ‘235 further teaches wherein a precast slab is placed on the upper free ends of the outer panel and the inner panel (Fig. 2), and in-situ concrete is poured 
	It is noted that the limitation, “in-situ concrete is poured simultaneously into a central space between the outer panel and the inner panel and onto the precast slab” is a product-by-process limitation. A comparison of the recited process with the prior art processes does NOT serve to resolve the issue concerning patentability of the product. In re Fessman, 489 F2d 742, 180 USPQ 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). In an ex parte case, product-by process claims are not construed as being limited to the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 USPQ 15, see footnote 3 (CCPA 1976).
	Claim 9, KR ‘235 further teaches lower connection members 50 fastening lower ends of the outer panel and the inner panel to a foundation (Figs. 2 and 4d), thereby allowing the outer panel and the inner panel to resist wind load or impact load (KR ‘235 meets all the structural limitations and thus is capable of allowing the outer panel and the inner panel to resist wind load or impact load; Figs. 2 and 4d; Machine Translation [0009], [0018], [0027], [0062]).
Claim 10, KR ‘235 further teaches lower connection members 50 fastening the lower ends of the outer panel and the inner panel to a foundation (Figs. 2 and 4d), thereby allowing the outer panel and the inner panel to resist wind load or impact load (KR ‘235 meets all the structural limitations and thus is capable of allowing the outer .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims and thus the scope of the claims has been changed. Previously presented limitations from claim 3 were brought into claim 1. However, claim 3 was previously dependent upon claim 2. Previously presented limitations from claim 2 were not brought into claim 1. Thus, the claims as amended have not been previously presented. The rejections in this instant Office action have been modified from the previous Office action to address the claims as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635